DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 3-6) in the reply filed on 8-22-22 is acknowledged. Applicant did not indicate whether the election was made with or without traverse. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-2 and 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions (Group I: claims 1-2 and 9-11; Group III: claim 7; Group IV: claim 8), there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite in that the claim limitation of “generated in a region of a high temperature including the curing temperature is determined” has not been recited as an actual method step of the claimed process such that a thermal gravimetric analysis on the resin cannot be performed. It is not clear if an analysis step is an actual step of the claimed method.
Claim 5 is indefinite when reciting “heating conditions” at line 3 in that the claim doesn’t define what this includes such that the scope of the claim cannot be determined. 
Claim 6 at line 4, it is unclear, when using “film-like”, what constitutes this layer. Is the layer an actual film or something that may be like a film?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JPH 06190955 A – submitted by applicant in the Information Disclosure Statement filed 7-16-20).
Claims 3-4, Matsumoto teaches a method for manufacturing a structure including a core material (making up honeycomb core body 2) and a skin material (making up plates 3 and 4) stacked on a surface of the core material (¶1 ¶7). The skin material includes a thermosetting resin (epoxy ¶10) containing a first volatile component (air – which is also considered the second volatile component claimed and is considered necessarily to be able to be generated in a region of a high temperature including the curing temperature) generated in a region of a temperature lower than a curing temperature at which the epoxy is cured which as discussed in detail below. 
The method comprises generating and removing air from the skin material by placing the skin material in a vacuum bag 5 (depressurizing apparatus) and heating the skin material (¶11 ¶14) in a state where an inside of the vacuum bag 5 is evacuated (deaerated, degassed) and an outside of the vacuum bag 5 is under an atmospheric pressure in the region of a low temperature (100oC, i.e. lower than curing temperature). Within the 300 minutes the skin material is in the vacuum bag 5, the vacuum bag 5 is deaerated/degassed and within also within these 300 minutes a B stage epoxy is created from an A stage epoxy. The low temperature is lower than a curing temperature of the epoxy in that the process creates (from an A stage epoxy) a B stage epoxy (¶11 ¶14). The claim limitation of “generated in a region of a high temperature including the curing temperature” is not written as an actual method step of the claimed process; but, it is written as a property of the resin which Matsumoto teaches.
Claim 3, Matsumoto does not teach how much the A stage epoxy has been cured (i.e. half-cured) and does not specifically recite that the deaerating/degassing is complete while the epoxy B stage continues formation.
However, MPEP 2144.04 (IV)(c) indicates that it has been held that in the absence of unexpected or new results, the selection of order of process steps in obvious [deaerating/degassing, air is out, epoxy A stage “continues” formation to B stage (prior art)] –vs– [deaerating/degassing, air is out, epoxy A stage “begins” formation to B stage (claim 3)]. Also, the amount of curing of the epoxy impacts the conditions of the later steps in the process such as temperature, pressure, time – and is thus a result effective variable. Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have optimized the amount of curing of the epoxy to achieve a desired result of optimal conditions in the later steps of the process to perfect bonding of the skin material to the core material. Also, in support thereof,  the claimed amount of cured epoxy cannot be considered critical: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Matsumoto teaches the general conditions of the claim. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Further for claim 3, Matsumoto modified teaches stacking the skin material in which the epoxy is optimally-cured onto a side of the surface of the core material – followed by bonding and integrating the core material and the skin material with each other by pressurizing and heating the stacked core material and skin material with the use of a sealing pressurizing heating facility (i.e. autoclave) (¶14).	
Claim 5, Matsumoto teaches the method for manufacturing a structure according to claim 3. Matsumoto is considered to teach the claim limitation of 5Docket No.: 4554-531wherein heating conditions of the generating and removing and half-curing are set “based on a determination result” in which whether or not the thermosetting resin contains the first volatile component generated in the region of a temperature lower than the curing temperature at which the thermosetting resin is cured is determined in that at the beginning of the method of Matsumoto air is known to be present and should be removed (a determination that air is present) and then the method begins – and the method has various heating conditions. The limitation of “and a determination result in which whether or not the thermosetting resin contains a second volatile component generated in a region of a high temperature including the curing temperature is determined”: Matsumoto meets this limitation as discussed above. With respect to performing thermal gravimetric analysis on the thermosetting resin. Thermal gravimetric analysis is a well-known and conventional process used to determine a value of a particular material in another substance; and, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have performed an analysis of the thermosetting resin in Matsumoto, by way of the well-known and conventional process of thermal gravimetric analysis, to determine the amount of air present in the resin to ensure an optimal removal amount of air is removed.
	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JPH06190955 A) as applied to claims 3-5 above and further in view of Brewster (US 2012/0048487 A1).
Claim 6, Matsumoto teaches the method of manufacturing a structure according to claim 3 wherein the stacking occurs and the bonding and integrating – as discussed above. Matsumoto does not teach a film-like adhesive layer between the skin material and the core material.
However, Brewster teaches making a honeycomb structures having a honeycomb core material and a skin material thereon (Figures 1, 2, 3A, 3B, 4A, and 4B; ¶48-53). In paragraph 48 Brewster recites:

    PNG
    media_image1.png
    196
    425
    media_image1.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Matsumoto a film-like adhesive layer between the skin material and the core material in that Brewster teaches in the same art at Matsumoto that the use of a film of adhesive is a conventional alternative to an absence of an adhesive.

Prior Art of Record
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: JP2005022171 makes a composite. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745